DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0299913 Hereinafter Choi) in view of Kim et al. (US 2019/0302924 Hereinafter Kim).
1, Choi teaches a display device (801, Fig. 5A), comprising:
a backlight module (100 and 550, Figs. 1 and 5A) comprising a backlight source (100 and 550, Fig. 1); 
a display panel (520, Fig. 5A) disposed opposite to the backlight source, and comprising an effective display area (the area of 520 that is between 511, Figs. 1 and 5A), a fan-out area (the outer edge which is under 511); and 
a light leakage prevention component (510’ and 530’, Fig. 5A, Paragraph 0057) configured to block the fan-out area to prevent light generated by the backlight source from leaking from the display panel.
Choi fails to explicitly teach a common electrode routing area located between the effective display area and the fan-out area.
Kim teaches A display device (1, Fig. 1), comprising: 
a display panel (1, Fig. 1, Paragraph 0081) comprising an effective display area (area between 14-1 and 14-2, Fig. 3), a fan-out area (area between 14-1 and the outer wall to the right and between 14-2 and the outer wall to the left, Fig. 2) and a common electrode routing area (where 14-1 and 14-2 are located in Fig. 2) located between the effective display area and the fan-out area (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the display panel of Choi with the display panel of Kim, in order to teach a common other display panel which is used in the art as well as having shorter-side portion crosses thereby taking up less display space (Paragraph 0089).

Regarding claim 2, Choi teaches the light leakage prevention component comprises: 

a second frame body (510’, Fig. 5A) disposed on the first frame body to enclose an edge of the display panel (Fig. 5A), wherein the second frame body and the first frame body are configured to fasten the display panel together (Fig. 5B), and the second frame body covers and blocks entire first surface of the fan-out area (Fig. 5B), to prevent the light of the backlight source from leaking from the display panel, and the first surface faces opposite to the backlight source (Fig. 5B).

Regarding claim 3, Choi teaches the first frame body comprises a support pillar (the section of 530’ between 540 and 550) extended perpendicular to the first surface of the fan-out area and configured to support the second frame body (Fig. 5B).

Regarding claim 4, Choi teaches the support pillar is a cylinder (specifically it’s a square cylinder, Figs. 1 and 5).

Regarding claim 6, Choi fails teach a size of the backlight source matches a size of the effective display area.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the size of the backlight source match a size of the effective display area, in order to meet the specific requirements of a given application.

Regarding claim 7, Choi teaches the light leakage prevention component comprises: 

a second frame body (510, Fig. 5B) disposed on the first frame body to enclose an edge of the display panel (Fig. 5B), wherein the second frame body and the first frame body are configured to fasten the display panel together (Fig. 5B).

Regarding claim 8, Choi teaches the first frame body comprises a support pillar (the section of 530’ between 540 and 550) extended perpendicular to the second surface of the fan-out area and configured to support the second frame body (Fig. 5B).

Regarding claims 9, Choi teaches the support pillar is a cylinder (specifically it’s a square cylinder, Figs. 1 and 5).


    PNG
    media_image1.png
    564
    1031
    media_image1.png
    Greyscale

12, Choi teaches a display device (801, Fig. 5A), comprising: 
a display panel (520, Fig. 5A) comprising an effective display area (the area of 520 that is between 511, Figs. 1 and 5A), a fan-out area (Fig. 5B above); 
a backlight module (100 and 550, Figs. 1 and 5A) comprising a backlight source (550, Fig. 5A) disposed opposite to the display panel, and the backlight module and the fan-out area staggered in position (Fig. 5B above); and 
a rear shell member (580’, 530’, and 510, Fig. 5B) configured to fasten and support the backlight source, wherein a side wall (530’, Fig. 5B) of the rear shell member is extended towards the backlight source (specifically it extends up which is the same direction of the backlight) and a part of the side wall of the rear shell member is located under the entire fan-out area (Fig. 5B).
Kim teaches A display device (1, Fig. 1), comprising: 
a display panel (1, Fig. 1, Paragraph 0081) comprising an effective display area (area between 14-1 and 14-2, Fig. 3), a fan-out area (area between 14-1 and the outer wall to the right and between 14-2 and the outer wall to the left, Fig. 2) and a common electrode routing area (where 14-1 and 14-2 are located in Fig. 2) located between the effective display area and the fan-out area (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the display panel of Choi with the display panel of Kim, in order to teach a common other display panel which is used in the art as well as having shorter-side portion crosses thereby taking up less display space (Paragraph 0089).

13, Choi fails teach a size of the backlight source matches a size of the effective display area.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the size of the backlight source match a size of the effective display area, in order to meet the specific requirements of a given application.

Regarding claim 14, Choi teaches the rear shell member comprises a support pillar (BP and 570, Fig. 5B) extended along a direction perpendicular to the side wall of the rear shell member towards the lower surface of the backlight source, and configured to support the backlight source (Fig. 5B).

Regarding claim 15, Choi teaches a display device (801, Fig. 5A), comprising: 
a backlight module (100 and 550, Figs. 1 and 5A) comprising a backlight source (100 and 550, Figs. 1 and 5A); 
a display panel (520, Fig. 5A) disposed opposite to the backlight source and comprising an effective display area (the area inside of 511), a fan-out area (fan-out area see Fig. 5B provided above); and 
a light leakage prevention (580’, 530’, and 510, Fig. 5B) component configured to block the fan-out area to prevent light generated by the backlight source from leaking from the display panel (Fig. 5B); 
wherein the light leakage prevention component comprises: 
a first frame body (530’, Fig. 5A) disposed between the backlight source and the display panel and configured to support the display panel (Fig. 5B); and 

Kim teaches A display device (1, Fig. 1), comprising: 
a display panel (1, Fig. 1, Paragraph 0081) comprising an effective display area (area between 14-1 and 14-2, Fig. 3), a fan-out area (area between 14-1 and the outer wall to the right and between 14-2 and the outer wall to the left, Fig. 2) and a common electrode routing area (where 14-1 and 14-2 are located in Fig. 2) located between the effective display area and the fan-out area (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the display panel of Choi with the display panel of Kim, in order to teach a common other display panel which is used in the art as well as having shorter-side portion crosses thereby taking up less display space (Paragraph 0089).

Regarding claim 16, Choi teaches the first frame body comprises a support pillar (the section of 530’ between 540 and 550) extended perpendicular to the first surface of the fan-out area and configured to support the second frame body (Fig. 5B).

Regarding claim 17, Choi teaches the support pillar is a square cylinder (Fig. 5A or 1 which more specifically shows the square shape).

Regarding claim 18, Choi teaches the support pillar is a cylinder (specifically is a square cylinder Fig. 5A or 1 which more specifically shows the square shape).

Claim 5, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0299913 Hereinafter Choi) in view of Kim et al. (US 2019/0302924 Hereinafter Kim) and Shin et al. (US 2016/0085110 Hereinafter Shin).
Regarding claims 5, 10, and 19, Choi fails to teach a diameter of the cylinder is in a range of 0.7 millimeter to 1 millimeter.
Shin teaches to teach a diameter of the cylinder is in a range of 0.7 millimeter to 1 millimeter (Paragraph 0080).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the diameter of the cylinder of Choi be .7-1 mm as taught by Shin, in order to teach how small these elements are as well as teaching a common distance between a light guide plate and a display given that these devices are intended to be small.

Claim 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0299913 Hereinafter Choi) in view of Kim et al. (US 2019/0302924 Hereinafter Kim) and Sugimoto (US 2019/0113675 Hereinafter Sugimoto).
11 and 20, Choi fails to teach a size of the backlight source matches a size of the display panel.
Sugmoto teaches a size of the backlight source (21, Fig. 1) matches a size of the display panel (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the size of the backlight source of Choi be the size of the display panel as taught by Sugmoto, in order to meet the specific requirements of a given application.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2018/0307083) teaches a light source, display, support wall, light blocking member, and a backing. Jung (US 2016/0363801) teaches support wall being connected by a rod to another support wall, light blocking member, light source, and display. Tien et al. (US 2012/0300434) teaches different members being connected via a locking pin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/Examiner, Art Unit 2875